Per curiam.
In the five disciplinary matters numbered above, Respondent Crudup abandoned matters he had undertaken, for most of which he had been paid a retainer or some fee. He filed no response to two of the complaints and filed untimely responses to three of them. In four cases, the review panel recommended suspension; in the fifth it recommended disbarment. The responses filed did not deny the wrongdoing, but merely set forth in mitigation that Crudup is suffering from a terminal illness and wishes to be suspended so that he can die while a lawyer. In light of all the circumstances of this case, we find it appropriate to suspend Respondent for five years, conditioned on certification by the State Bar to this court that Respondent has, within 30 days of the date of this opinion, repaid to each of the complainants the full amount of fees and retainers and returned to the complainants all papers entrusted to him in connection with the representation undertaken by Respondent. Should Respondent fail to meet the condition set herein, he shall be disbarred from the practice of law in Georgia as of 30 days from the date of this opinion.

Suspension for fiue years, on condition.


All the Justices concur.

Edward, W. Clary, for Crudup.